Richardson, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of peanuts; that the issues involved are similar in all material respects to those in The Best Foods, Inc. v. United States (50 Cust. Ct. 94, C.D. 2396); that said decision was the subject of United States v. The Best Foods, Inc. (51 CCPA 1, C.A.D. 827), which modified the judgment in C.D. 2396 and remanded the case for further proceedings; and that pursuant to this remand, the Customs Court entered 'its judgment order (52 Cust Ct. 234, Abstract 68229), directing the collector to reliquidate the entries and refund the fee collected on 50 percent of the merchandise, the claim of the plaintiff was sustained as to 50 percent of the merchandise and dismissed as to the balance.